Citation Nr: 1127824	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected hypothyroidism with memory impairment.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical strain with dextroscoliosis.  

3.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the thoracolumbar spine with osteopenia.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected hypertension.  

7.  Entitlement to an initial compensable rating for service-connected left foot plantar fasciitis with heel spur.

8.  Entitlement to an initial compensable rating for service-connected right foot plantar fasciitis with heel spur.  

9.  Entitlement to an initial compensable rating for service-connected right foot first metatarsophalangeal degenerative joint disease.

10.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 

11.  Entitlement to an initial compensable rating for service-connected sinusitis.

12.  Entitlement to an initial compensable rating for service-connected allergic rhinitis, status-post septoplasty.

13.  Entitlement to an initial compensable rating for service-connected internal hemorrhoids.

14.  Entitlement to an initial compensable rating for service-connected abdominal scar, status-post hernia.

15.  Entitlement to an initial compensable rating for service-connected left knee scars (3), status-post surgery.

16.  Entitlement to an initial compensable rating for service-connected Grave's disease, in remission.  

17.  Entitlement to an initial compensable rating for bilateral thyroid eye disease with proptosis, status-post orbital decompression and lid retraction with residual dry eyes (bilateral eye disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

Following the June 2009 rating decision awarding service connection for bilateral thyroid eye disease, the RO added chronic dry eyes to his award of service connection in a February 2010 rating decision.  The rating, however, remained noncompensable.  

In March 2011, the Veteran appeared and testified at a Travel Board Hearing at the Muskogee RO.  The transcript is of record.  

During his hearing, the Veteran testified to experiencing increased symptoms of depression due to his bilateral thyroid eye disease.  The Veteran is currently service-connected for posttraumatic stress disorder with depression.  

It appears as though the issue of entitlement to an increased rating for an acquired psychiatric disorder has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for any appropriate action.  


FINDINGS OF FACT

1.  In March 2011, prior to the promulgation of a decision in the appeal, the Board received the Veteran's withdrawal of the appeal of increased ratings for hypothyroidism with memory impairment, cervical strain, degenerative arthritis of the bilateral knees, degenerative arthritis of the thoracolumbar spine, hypertension, bilateral plantar fasciitis, right foot first metatarsophalangeal degenerative joint disease, bilateral hearing loss, sinusitis, allergic rhinitis, hemorrhoids, abdominal scar, left knee scars, and Grave's disease.  

2.  The Veteran's bilateral thyroid eye disease more nearly approximates the criteria for bilateral lagophthalmos and disfigurement of the face/eyes.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial rating in excess of 30 percent for hypothyroidism with memory impairment by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial rating in excess of 10 percent for cervical strain with dextroscoliosis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

6.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial rating in excess of 10 percent for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

7.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial compensable rating for left foot plantar fasciitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

8.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial compensable rating for right foot plantar fasciitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

9.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial compensable rating for right foot first metatarsophalangeal degenerative joint disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

10.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial compensable rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

11.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial compensable rating for sinusitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

12.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial compensable rating for allergic rhinitis, status-post septoplasty, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

13.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial compensable rating for internal hemorrhoids by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

14.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial compensable rating for abdominal scar, status-post hernia, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

15.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial compensable rating for left knee scars by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

16.  The criteria for withdrawal of a Substantive Appeal for entitlement to an initial compensable rating for Grave's disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

17.  The criteria for an initial rating of 30 percent rating for disfigurement of the Veteran's face due to bilateral thyroid eye disease, as well as a separate 20 percent rating for bilateral lagophthalmos, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.79, 4.118, Diagnostic Codes 6022, 6025 and 7800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2010).  The Veteran has withdrawn the appeal of increased ratings for hypothyroidism with memory impairment, cervical strain, degenerative arthritis of the bilateral knees, degenerative arthritis of the thoracolumbar spine, hypertension, bilateral plantar fasciitis, right foot first metatarsophalangeal degenerative joint disease, bilateral hearing loss, sinusitis, allergic rhinitis, hemorrhoids, abdominal scar, left knee scars, and Grave's disease, and, hence, there remains no allegation of error of fact or law of this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these increased ratings claims, and they are dismissed.

The Duty to Notify and the Duty to Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in November 2008 and July 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying claim for service connection and later claim for an increased rating, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the November 2008 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial November 2008 VCAA notice was given prior to the appealed AOJ decision, dated in June 2009.  

Here, the Veteran is challenging the initial evaluations assigned following the grants of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See generally Goodwin v. Peake, 28 Vet. App. 128 (2008).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  

The Veteran has also been afforded VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

The Board additionally notes that the Veteran and his spouse are fully capable of describing symptomatology such as disfigurement, dry eyes, light sensitivity, etc., which supplements the examination reports of record.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Increased Rating

The Veteran contends that his bilateral thyroid eye disease is more severely disabling than the noncompensable rating currently assigned.  He specifically testified to experiencing watery eyes, blurred vision, light sensitivity, and severe dry eyes due to his thyroid eye disease.  He also related that his eyes do not shut completely due to his retractive eye surgery.  The Veteran's spouse also testified to observing the same symptoms.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

The provisions of 38 C.F.R. § 4.31 indicate that a zero percent evaluation will be assigned when the symptomatology required for a compensable rating is not shown.

Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's bilateral thyroid eye disease has been analogously rated under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6009, for an unlisted disability involving an unhealed injury of the eye.  

Of note, the criteria for rating eye disabilities, including impaired vision, were revised effective December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2009).  As the Veteran's claim was filed in November 2008 while on active duty, and the effective date of his award was May 1, 2009 (the day following retirement from service), the revised rating criteria for eye disabilities are for consideration.  

Pursuant to the current criteria, disability ratings for impaired vision generally are based on corrected distance vision with central fixation.  38 C.F.R. § 4.76.  The lowest compensable disability evaluation of 10 percent is warranted when corrected visual acuity in the more impaired eye is 20/50.  38 C.F.R. § 4.79, DC 6066 (2010).

Disability ratings for several eye disorders are based on either visual impairment or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, DC 6006, General Rating Formula for DCs 6000 through 6009 (2010).  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2010).

The Board will also consider the rating criteria for lagophthalmos (DC 6022), disorders of the lacrimal apparatus (DC 6025), and disfigurement of the head, face, or neck (DC 7800).  At this juncture, the Board notes that the Veteran's corrected vision, both near and far, is normal.  The Veteran does not contend otherwise.  As such, the rating criteria related to decreased visual acuity are not for application under the instant circumstances.  

Under DC 6022, lagophthalmos (inability of the eye to close completely) is rated as 10 percent disabling if it is unilateral, and 20 percent disabling if it is bilateral.  38 C.F.R. § 4.79, DC 6022.  

Under DC 6025, for disorders of the lacrimal apparatus (orbital structure for tear production and drainage), it is rated as 10 percent disabling if it is unilateral, and 20 percent disabling if it is bilateral.  38 C.F.R. § 4.79, DC 6025.  

For claims filed after October 2008, as in this case, scars of the head, face, or neck are rated pursuant to revised DC 7800.  This code provides a 10 percent rating for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  Finally, an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

In December 2008, the Veteran underwent a VA examination of the eyes.  He was noted to have bilateral thyroid eye disease with proptosis and lid retraction with the onset in 2006.  The Veteran reported pain, redness, discharge, and watering.  He denied distorted vision, enlarged images, swelling, or blurred vision.  He endorsed pain and redness in the morning, and that his eyes water all the time.  He denied that the eye condition caused incapacitation, and denied receiving any treatment for this condition.  His orbital decompression occurred in 2007, and was following by a bilateral eyelid surgery in 2007 and 2008.  

Physical examination of the eye revealed no corneal pathology, scarring, pterygium, glaucoma, decreased visual acuity (near or far), cataracts, diabetic retinopathy, enucleation, or nystagmus.  Funduscopy and intraocular pressure testing was within normal limits bilaterally.  

The examiner confirmed the Veteran's diagnosis of bilateral thyroid eye disease with proptosis and lid retraction, with subjective factors including red, watery, and painful eyes.  The examiner additionally diagnosed the Veteran as having dry eye secondary to proptosis and lid retraction.  In the first few hours of the day, his eyes were red and painful with watering all day.  

In May 2010, the Veteran underwent another VA examination of the eyes.  He again reported bilateral burning, stinging, dryness, and watering of the eyes.  There was no history of incapacitating periods due to eye disease reported.  The Veteran's visual acuity was not worse than 5/200, and he was shown to have proptosis.  There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, or eyelash/eyebrow loss.  

The examiner diagnosed the Veteran as having dry eyes secondary to proptosis due to Grave's disease.  There were no significant effects on the Veteran's usual occupation found.  

Relevant VA treatment records reflect the Veteran's complaints of watery and dry eyes, light sensitivity, and irritation in the eyes.  He uses drops for lubrication.  Also of record are copies of photos of the Veteran's face prior to and following his surgeries.  

During the Veteran's March 2011 hearing, he reported essentially the same symptomatology as noted in his VA examinations.  He contended that due to symptoms of bilateral thyroid eye disease, it has interfered with his employment.  He testified that his eyes water so much that they become severely dry as a result.  He stated that he was unable to secure employment due to his facial disfigurement following the orbital decompression and lid retraction surgeries.  The Veteran contends that he meets the qualifications for employment, but upon interviewing him, they find him unqualified.  He feels like this is due to his protruding eyes.  However, he was working in substantially gainful employment in a lesser skilled occupation.

Additionally, the Veteran testified that someone told him that he is looking at them as if he wanted to kill them.  He reported numerous similar comments related to his protruding eyes.  Both the Veteran and his spouse testified that the Veteran's eyes do not close, and he does not blink like he used to.  He uses a cream when he goes to sleep to keep moisture in his eyes, and his spouse states his eyes are nearly open when he sleeps.  She also has witnessed the effects that the Veteran's change in appearance and disfigurement have caused him.  She stated that his self-confidence and emotional well-being have suffered.  

Given the evidence as outlined above, the Board finds that the Veteran is entitled to a 30 percent rating for disfigurement of one paired set of features, in this case, the eyes, and a separate 20 percent rating for bilateral lagophthalmos. 

As noted above, under DC 7800, a 30 percent rating is awarded for asymmetry of one feature or paired set of features, including the eyes and eyelids.  Based upon review of the Veteran's photographic evidence, as well as his own testimony and that of his spouse, there is no question that the Veteran meets the criteria of a 30 percent rating for disfigurement due to the protrusion asymmetry of his eyes.  These symptoms have been clearly identified in clinical records as due to his bilateral thyroid eye disease and history of Grave's disease.  He is not, however, entitled to the higher, 50 percent rating under DC 7800, as there is no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or with four or five characteristics of disfigurement.  As such, the Board finds that the Veteran is entitled to a 30 percent rating for the facial disfigurement caused by his bilateral thyroid eye disease.

The Board also finds that it would not be pyramiding to award the Veteran a separate 20 percent rating for lagophthalmos.  The VA examination reports are devoid of a finding of the inability to close his eyes completely, but the Veteran and his spouse have so testified.  In this respect, the Veteran and his spouse report dry eye symptoms which prevent him from fully closing his eyes, and that his eyes are most painful and irritated first thing in the morning and cause light sensitivity when driving at night.  In essence, it is argued that the Veteran manifests functional lagophthalmos due to his dry eye syndrome as well as the overall deformity of his eyes.

The Board finds that the Veteran and his spouse are credible and reliable historians.  There is no reason to question the veracity of their testimony.  The Board is also persuaded from the record that a failure to compensate the Veteran for these clearly disabling symptoms would be unjust and inequitable.

Accordingly, by analogy, the Board finds that the symptoms manifested by the Veteran (dry eye symptoms causing pain, light sensitivity and irritation) when considered with his overall functional impairment (inability to fully close his eye with light sensitivity) more nearly approximates a 20 percent rating pursuant to DC 6022.  As such, the Board awards a separate 20 percent rating for bilateral lagophthalmos as part and parcel to his service-connected bilateral thyroid eye disease.  

The Board has considered whether a separate rating under DC 6025 for disability of the lacrimal apparatus - a code typically used to rate dry eye syndrome, amongst other disabilities - is warranted.  The Board finds, however, that it would be pyramiding to so rate as the symptomatology associated with lagophthalmos overlaps and/or is duplicative of the symptoms associated with dry eye syndrome as all of these symptoms have been used by the Board to assign an analogous rating.  See 38 C.F.R. § 4.14 (2010).  The Board has considered whether rating the symptoms under DC 6025 instead would provide a rating in excess of that assigned under DC 6022, but finds that under either code, a 20 percent rating is the maximum rating available.  As such, this is the most beneficial rating available to the Veteran, and the highest available rating under both DCs 6022 and 6025.  

In sum, the Board awards a 30 percent rating for disfigurement of the face/eyes pursuant to DC 7800, and a separate 20 percent rating for bilateral lagophthalmos.  These ratings are warranted for the entire timeframe on appeal, and to this extent, the Veteran's appeal is granted.  In so deciding, the Board has considered the testimony of the Veteran and his spouse as credible evidence supporting the ratings assigned.  Quite simply, the Board finds no further basis to assign higher ratings still.  As the preponderance of the evidence is against a higher rating still, the doctrine of the benefit-of-doubt is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Extraschedular Considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Board initially found that the ratings assigned by the RO did not adequately compensate the Veteran for his credibly demonstrated symptomatology.  In this case, the Board has awarded a 30 percent rating which accounts for his demonstrated physical deformity as well as a separate 20 percent rating which accounts for his symptoms of eye pain, light sensitivity, dry eye syndrome and functional inability to close his eyes while sleeping.  At this point, the Board finds that all reported symptomatology by the Veteran has been properly addressed in the schedular ratings assigned.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  As such, extraschedular consideration is not warranted.

The Board also emphasizes with the Veteran's argument that, but for his service-connected eye disability, he would be earning more money in a civilian occupation.  As explained in Thun, the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

In March 2011, the Veteran testified to working substantially gainful employment albeit by working long hours and in an occupation below his skill level.  At this time, the Veteran does not describe marked interference with employability or unemployability due to service-connected disability beyond that contemplated by the already high combined schedular rating.  As such, the issue of entitlement to TDIU is not raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free- standing claim which must be pled with specificity).  The Veteran is free to raised this issue at any time should he become unable to obtain and maintain substantially gainful employment due to service-connected disability.



ORDER

The appeal of entitlement to an initial rating in excess of 30 percent for service-connected hypothyroidism with memory impairment is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for service-connected cervical strain with dextroscoliosis is dismissed.  

The appeal of entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the left knee is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the right knee is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the thoracolumbar spine with osteopenia is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for service-connected hypertension is dismissed.  

The appeal of entitlement to an initial compensable rating for service-connected left foot plantar fasciitis is dismissed.

The appeal of entitlement to an initial compensable rating for service-connected right foot plantar fasciitis is dismissed.  

The appeal of entitlement to an initial compensable rating for service-connected right foot first metatarsophalangeal degenerative joint disease is dismissed.

The appeal of entitlement to an initial compensable rating for service-connected bilateral hearing loss is dismissed. 

The appeal of entitlement to an initial compensable rating for service-connected sinusitis is dismissed.

The appeal of entitlement to an initial compensable rating for service-connected allergic rhinitis, status-post septoplasty is dismissed.

The appeal of entitlement to an initial compensable rating for service-connected internal hemorrhoid is dismissed.

The appeal of entitlement to an initial compensable rating for service-connected abdominal scar, status-post hernia is dismissed.

The appeal of entitlement to an initial compensable rating for service-connected left knee scars (3), status-post surgery is dismissed.

The appeal of entitlement to an initial compensable rating for service-connected Grave's disease, in remission is dismissed.  

A 30 percent rating for disfigurement of the face due to bilateral thyroid eye disease, as well as a separate 20 percent rating for bilateral lagophthalmos, is awarded subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


